Per Curiam.
Defendant was convicted following his plea of guilty of assault with intent to murder, MCL 750.83; MSA 28.278. In exchange for his guilty plea, another charge of assault with intent to murder and a charge of criminal sexual conduct in the first degree, MCL 750.520b; MSA 28.788(2), were dismissed. Following a sentence of 12-1/2 to 25 years, defendant appeals as of right. Defendant contends that his plea was coerced because a new attorney was appointed six days before trial and the trial court refused to adjourn the trial. He further maintains that the trial court improperly influenced the plea bargaining in stating that it would consider granting a more lenient sentence to someone who pled guilty and gave up his right to trial. We disagree.
Defense counsel indicated that he was prepared *613to go to trial. There is no contrary indication on the record. In accordance with the voluntary plea provision of GCR 1963, 785.7(2), the trial court inquired if there was a plea agreement. A plea agreement with defense counsel, the defendant and the prosecutor was confirmed. No promises other than as stated on the record were made. Defendant was not threatened by anyone. Defendant pled guilty of his own choice. The trial court found on the record that the plea was voluntary. Defendant’s claim of coercion should not be accorded greater weight than his statement at the time of the plea. Cf., People v Gant, 4 Mich App 671, 675; 145 NW2d 381 (1966), lv den 378 Mich 748 (1967).
We find the second part of defendant’s argument, contending that the trial court influenced the plea bargaining process, to be without merit.
The trial court’s precise words were:
The Court: And I must say that I have not agreed upon the possibility of a plea or the possible sentence with the prosecutor, defense counsel, or defendant or anyone else, except in a brief conversation with Mr. Sherwin, after he found out the prosecutor would not offer any sentence-concession plea bargain, Mr. Sherwin asked whether I would engage in discussion of the possible sentence and I told him that I would not, and I never do, that I follow the ABA Standards, including, however, Standard 1.8, and that it seems to me in a case such as this, the plea of guilty is a factor that should be weighed with all other factors in deciding what the sentence should be. It is a factor that saves the community considerable time and money and allows me to go ahead with another case today, and I have got a busy docket.
"It also does not require the testimony of that young boy and his mother, who would, I am sure, find the experience something that they would like to avoid if possible, but that does not mean that if after I read the *614presentence investigation and know a good deal more about the case and about you, that I might not enter a sentence of life imprisonment, or a very stiff minimum and maximum term.
"Do you understand that, Mr. Roy?
"The Defendant: Yes, your Honor.”
A fair reading of the trial judge’s remarks does not support the defendant’s contention of coercion. The judge stated he had not agreed on the possibility of a plea or possible sentence and would not discuss a possible sentence. He indicated that the plea of guilty was a factor that should be weighed with all other factors in deciding the sentence. He indicated that after reading the presentence investigation report and having a good deal more knowledge about the case, the sentence might be life imprisonment, or a very stiff minimum and maximum term. Upon being asked by the judge, the defendant stated that he understood the judge’s remarks.
Affirmed.